Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections 35 U.S.C. § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 17 and 18 recites the limitations that are previously mentioned in their respective base claims. For example, claim 9 recites “a wiper blade”, which is not clearly distinguishable from the wiper blade of claim 1, from which claim 9 depends. Claim 11 recites “a heating conduit”, which is not clearly distinguishable from the “heating conduit” of claim 1, from which 11 depends.  For example, claim 17 recites “a wiper blade”, which is not clearly distinguishable from the wiper blade of claim 15, from which claim 17 depends. Claim 18 recites “a heating conduit”, which is not clearly distinguishable from the “heating conduit” of claim 14, from which 18 depends.
Additionally, claims 13 and 20 are rejected since the term “the air vent” is improper since their respective base claims 12 and 19 are written using alternative language, which would make claims 13 and 20 ambiguous if the other mechanism is chosen.
 There is insufficient antecedent basis for these limitations in the claims.

Rejections 35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (6,023,323) to Smith et al.
Regarding independent claim 1, Smith et al. discloses a wiper blade (3);
a wiper blade assembly (2);
a motor (12); and
a heating conduit (22) (See Col. 6 lines 15-21);
with that the wiper blade (3) is configured to wipe a windshield and a window of the vehicle with the wiper blade assembly (2) attaches the wiper blade (3) to the vehicle,
wherein the motor (12) is configured to move the wiper blade upon activation of the visibility enhancement system (Switch SW1; Col. 7 lines 14-25 and Col. 9 lines 1-10)
wherein the heating conduit (22) warms the surface of the windshield and the window of the vehicle.
Regarding claim 2, Smith et al. discloses that the window (29) includes a side window (See FIG. 1) of the vehicle.

Regarding claim 4, Smith et al. discloses that a mounting plate (23) for a side rearview mirror (25).
Regarding claim 5, Smith et al. discloses that the structure of the wiper blade assembly (2) and the structure and location of the mounting plate (23) are selected to preserve the vehicles’ structural design and function.
Regarding claim 6, Smith et al. discloses that the wiper blade (3) is configured to wipe the windshield and the window effectively without impairing the vehicle’s function or exterior design.
Regarding claim 7, Smith et al. discloses that the location of the mounting plate (23) is selected to achieve effective wiping without impairing the vehicle’s function or exterior design.
Regarding claim 8, Smith et al. discloses a cam-type mechanism (32) is utilized in the rotatory movement of the wiper blade (3).
Regarding claim 12, Smith et al. discloses that the heating conduit (22) includes of one or more of the following mechanisms: (1) a heating filament that warms the wiper blade (See Col. 6 lines 15-22); (2) a heating filament running within the windshield and the window; (3) a heating filament that runs within the wiper blade without warming the wiper blade; and (4) an air vent that runs parallel to the wiper blade.
Regarding independent claim 14, Smith discloses installing a motor (33) in the vehicle;

stationing a wiper blade (3) in the wiper blade assembly (2);
connecting the motor (33) to the wiper blade (3); and
positioning a heating conduit (22) that provides heat to the surface of a windshield and a window of the vehicle (See Col. 4 lines 5-45),
wherein the wiper blade (2) is configured to wipe the windshield and the window,
wherein the wiper blade assembly (2) attaches the wiper blade (3) to the vehicle, and
wherein the motor (33) is configured to move the wiper blade (3) upon activation of the visibility enhancement system (Switch SW1 See Col. 9 lines 3-13).
Regarding claim 15, Smith discloses that the window includes a side window (29) of the vehicle (See FIG. 1).
Regarding claim 16, Smith et al. discloses placing a mounting plate (23) in the vehicle immediately anterior to the side window (29) of the vehicle (See FIG. 3).
Regarding claim 19, Smith et al. discloses that the heating conduit comprises of one or more of the following mechanisms: (1) a heating filament that warms the wiper blade; (2) a heating filament running within the windshield and the window; (3) a heating filament that runs within the wiper blade without warming the wiper blade; and (4) an air vent that runs parallel to the wiper blade.



Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent (4,763,381) to Williams relates to keeping  side view mirror (26) defrosted with the use of heating units (174). Additionally, U.S. Patent (8,925,620) to Lansinger et al. teaching defrosting using a washer fluid heater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723